l)ISN1ISS; Opinion tiled November 14, 2012




                                                in The
                                   !ILi11rt uf ppiah’
                          .Fift1i 1itrirt uf Ixa at 1at1a
                                        No. 05-i2-00970-CV


                                  ROBERT BODY, III, Appellant

                                                  V.

                                ONE WEST BANK, FSB, Appellee


                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-09-15051


                               MEMORANDUM OPINION
                           Before Justices Bridges, O’Neill, and Murphy
                                    Opinion By Justice Bridges

         Before the Court is appellee’s motion to dismiss the appeal. Appellee contends the appeal

should be dismissed for want of prosecution. By letter dated October 12, 2012, the Court informed

appellant that his $175 filing fee was past due. We instructed appellant to pay the required filing fee

within ten days. The Court cautioned appellant that failure to pay the fee within ten days would

result in dismissal of his appeal without further notice.

         As of today’s date. appellant has not paid the filing fee. Accordingly. we grant appellee’s

motion   and dismiss the appeal. See TEx. R. App. P. 42.3(b) & (c).

                                                                              L   .




                                                       DAVID I.. BRIDGES
                                                       JUSTICE
1 20970F.P05
                               4tntrt nf ApptZl15
                       Fift1i Uitrirt ut rxa at 1a1hui

                                           JUDGMENT
ROBERT BODY, 1.11, Appellant                          Appeal from the 134th Judicial District Court
                                                      of Dallas County. Texas. (Tr.Ct.No. [)C-09-
No. 05-12-00970-CV            V.                      15051).
                                                      Opinion delivered by Justice Bridges, Justices
()NI WEST BA’JK. FSB Appellee                         O Neil! and Murphy. participating.


       Based on the Court’s   opinion of   this date. the appeal is DISMISSED.

       it is ORDERED that appellec. OneWest Bank, FSB, recover its costs of the appeal from
appellant. Robert Body. Ill.


Judgment entered November 14. 2012.



                                                       /           7 7   .,••‘   /


                                                      DAViD L. BRIDGES
                                                      JUSTICE